Citation Nr: 1001834	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-31 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to April 1974.  

This matter is on appeal from the Houston, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).   

As a procedural matter, the Veteran requested a hearing 
before a Decision Review Officer (DRO) instead of a Board 
hearing in October 2007.  However, subsequent correspondence 
dated in March 2008 shows that he requested an informal DRO 
conference concerning his appeal.  

The informal DRO conference was held in March 2008 and a 
conference report, which includes a summary of the discussion 
between the Veteran, his representative, and the DRO, is of 
record.  In light of the foregoing, the Board finds that his 
request for a hearing has been satisfied and there is no 
pending hearing request.      

Next, the claims file also reflects that the Veteran's 
request for waiver of indebtedness in the amount of $3384.00 
was denied in October 2006 and he subsequently submitted a 
timely notice of disagreement (NOD) with respect to the RO's 
denial later that month.  The claims file does not, however, 
contain a Statement of the Case (SOC) on that issue.  The 
Court has held that the filing of a NOD initiates the appeal 
process, and that the failure of the RO to issue an SOC is a 
procedural defect requiring a remand.  See Manlincon v. West, 
12 Vet. App. 238 (1999); 38 U.S.C.A. § 7105(d)(1) (West 
2002).  

Although an SOC is not associated with the claims file, VA's 
appeals tracking data base, the Veterans Appeals Contact and 
Locator System (VACOLS), indicates that an SOC was issued in 
January 2008 and, thereafter, the Veteran failed to respond.  
Thus, in view of the foregoing, there is no action required 
by the Board regarding the issue involving the request for 
waiver of debt at this time.  




FINDINGS OF FACT

1.  Hearing loss was not manifested in service or for many 
years thereafter.  Hearing loss is unrelated to service.  

2.  Tinnitus was not manifested in service or for many years 
thereafter.  Tinnitus is unrelated to service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be so presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).  

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be so presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (2009).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Board concludes that the Veteran was provided with proper 
VCAA notice prior to the December 2005 rating decision that 
denied the claim by way of a December 2004 VCAA notice letter 
for reasons explained below. 

Specifically, in December 2004 correspondence, the RO 
apprised the Veteran of the information and evidence 
necessary to substantiate his claim, which information and 
evidence that he was to provide, and which information and 
evidence that VA will attempt to obtain on his behalf.  In 
this regard, the RO advised him of what the evidence must 
show to establish entitlement to service connected 
compensation benefits for his claimed disorders and described 
the types of information and evidence that the Veteran needed 
to submit to substantiate his claims.  

The RO also explained what evidence VA would obtain and would 
make reasonable efforts to obtain on the Veteran's behalf in 
support of the claims.  Further, he was provided with pre-
adjudication follow-up due process letters in February 2005, 
June 2005, and July 2005.

With respect to the Dingess requirements, in July 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

In regard to VA's statutory duty to assist, the Board notes 
that the Veteran was afforded with an audiological 
examination in connection with his claims in September 2005.  
Because the claims folder was not available for review at the 
September 2005 VA audiological examination, the examiner did 
not provide an opinion at that time.  

A supplemental examination report was obtained from the 
examiner in November 2005, which included a medical nexus 
opinion regarding the relative probability of a relationship 
between hearing loss and tinnitus and active duty service 
based on review of the claims folder and her prior 
examination and interview of the Veteran.  Upon review, the 
Board finds that the examination reports are adequate for the 
purposes of this adjudication. 

The Board additionally notes that the Veteran's service 
treatment records (STRs) are of record.  Further, post-
service treatment records adequately identified as relevant 
to the claims have been obtained, to the extent possible, and 
are associated with the claims folder.  

In this regard, the Board notes that the Veteran reported 
treatment for hearing loss and tinnitus while an inmate at 
the Texas Department of Criminal Justice (TDCJ) prison in 
Texas from 1982 to 1993 at the March 2008 DRO informal 
conference.  However, the RO contacted TDCJ in January 2005 
and the facility responded that medical records for inmates 
were destroyed after 10 years and no records were available 
for the Veteran.  

The RO informed the Veteran of the unavailability of the 
records in February 2005 correspondence.  He was allowed an 
opportunity to obtain the penitentiary records himself and 
send a copy of the records to VA.  However, no penitentiary 
records were received.  In light of the foregoing, the Board 
finds that further action is required in an effort to obtain 
the records.

Additionally, the Veteran was informed by the DRO at the 
March 2008 informal conference that he needed to obtain a 
medical opinion in support of his claim and he indicated that 
he would obtain such an opinion.  Nonetheless, no medical 
opinion has been received.  The Veteran has not made the RO 
or the Board aware of any other evidence relevant to this 
appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.

II.  Facts and Analysis

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The Veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

The Veteran contends that his current bilateral hearing loss 
and tinnitus were caused by acoustic trauma sustained during 
his period of active service in the United States Marine 
Corps while serving as a heavy equipment operator.  
Specifically, he asserts that he developed hearing problems 
as a heavy equipment operator and demolition training, as 
well as repeated exposure to the loud noise of equipment such 
as bulldozers and forklifts without wearing ear protection 
while performing his duties as a heavy equipment operator.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  As a general 
matter, service connection for a disability on the basis of 
the merits of such claim requires (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2009).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).  

In addition, the law provides that, where a veteran served 
ninety days or more of active service, and certain chronic 
diseases, such as organic diseases of the nervous system 
(e.g., sensorineural hearing loss and tinnitus), become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

	Further, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).  VA regulations, 
however, do not preclude service connection for a hearing 
loss which first met VA's definition of disability after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Further, where a current disability due to hearing loss is 
present, service connection can be granted for a hearing loss 
disability where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

In the present case, the medical evidence of record clearly 
shows that the Veteran currently suffers from a bilateral 
hearing impairment as defined by VA regulation.  
Specifically, he underwent an audiological examination in 
connection with the claim in September 2005, which showed 
pure tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
40
40
LEFT
20
15
25
50
50

Speech recognition scores with the Maryland CNC Test were 94 
percent for the right ear and 96 percent for the left ear.  
There is no indication that the audiometric results reported 
in the September 2005 audiological examination report are 
unreliable or otherwise inadequate.  Thus, the above evidence 
establishes a diagnosis of a current bilateral hearing 
impairment as defined by 38 C.F.R. § 3.385.  

The evidence also establishes a diagnosis of tinnitus.  
Specifically, the Veteran told the September 2005 examining 
audiologist that he had daily ringing, buzzing, and clicking 
in his ears (i.e., tinnitus), and it appears that the 
audiologist found the Veteran's account of tinnitus credible.  
He has also submitted several written statements during the 
course of this appeal wherein he has indicated that he 
currently has tinnitus.  See e.g., Undated written statement 
received by VA in January 2006.  

The Veteran is considered competent to report the presence of 
tinnitus, and there is no indication from the record that his 
account of current tinnitus is not credible.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears 
is capable of lay observation").  VA treatment records 
relevant to the claim further include current findings of 
chronic tinnitus.  Thus, the presence of current tinnitus is 
also established.  

Thus, because the medical evidence establishes that the 
Veteran has a current diagnosis of bilateral hearing 
impairment and of tinnitus, the Board will next consider 
whether the evidentiary record supports in-service 
incurrence.

The Veteran's STRs are devoid of any references to hearing 
problems, to include hearing loss and tinnitus, and show a 
hearing acuity within normal limits at the April 1974 
separation examination.  He also specifically denied having a 
history of ear, nose, or throat trouble and hearing loss on 
the April 1974 separation report of medical history.  

However, the Veteran's DD Form 214 identifies his military 
occupational specialty (MOS) as heavy equipment operator.  He 
has competently reported having been exposed to loud noise 
during his period of service.  His competent lay account of 
exposure to noise is shown to be consistent with the 
circumstances of his service and is deemed credible.  
Nevertheless, the evidence does not show that his current 
hearing impairment and tinnitus are related to his period of 
active service for reasons explained below.  

To that end, the VA audiological examiner concluded that 
active duty noise exposure did not cause or contribute to the 
Veteran's hearing loss or tinnitus.  In support of her 
conclusion pertaining to hearing loss, the examiner 
referenced the fact that the Veteran had normal hearing 
bilaterally at the separation examination.  The examiner 
further explained, while quoting a 2001 medical article, that 
once the exposure to noise was discontinued, there was no 
significant further progression of hearing loss as a result 
of the noise exposure.  

In regard to tinnitus, the examiner explained that tinnitus 
had its onset 26 years after the Veteran's separation from 
active service.  Because the examiner has specialized medical 
expertise in auditory matters and provided a sound rationale 
consistent with the documentation of record to support her 
conclusion, the Board affords the medical opinion great 
probative value in determining whether hearing loss and 
tinnitus are related to active service.  Furthermore, there 
is no medical opinion to the contrary of record.

The Board has also considered the Veteran's contention that 
he has had hearing loss and tinnitus since service.  He is 
competent to report the onset of his hearing difficulties and 
tinnitus.  However, as stated above, the STRs are devoid of 
any references to hearing problems and show hearing within 
normal limits at the separation examination.  The Veteran 
also specifically denied having hearing loss at separation 
from service.  

Additionally, the first reference to hearing problems of 
record is shown approximately in 2004, 30 years after 
discharge.  At that time, the Veteran reported having a three 
day history of dizziness accompanied by left aural fullness, 
left ear pain, ringing, and mild hearing loss.  He made no 
mention of having had hearing difficulties since service.  

Further, it appears that the Veteran has offered inconsistent 
accounts of when his hearing difficulties began.  Although he 
has asserted that he has had hearing problems since service, 
it is noted in the September 2005 VA audiological report that 
he reported that his tinnitus began "approximately five 
years ago" or "maybe a little longer than that."  The 
Board recognizes that he wrote that the examiner misreported 
his remarks in June 2006 correspondence.  Notably, he also 
told the VA audiological examiner that he had had 
occupational noise exposure while working as a heavy 
equipment operator, auto mechanic, and truck driver after 
service.  

Moreover, although he told the DRO at the March 2008 informal 
conference that the reason that he did not claim his hearing 
conditions before 2004 was because he had been in the 
penitentiary, the Board observes that the Veteran filed 
claims for other disabilities both before and after his 
period of incarceration (i.e., in 1976, 1982, and 1995) and 
at no time made mention of a hearing-related disability.  

Thus, although he has asserted that he has experienced a 
continuity of hearing loss and tinnitus symptomatology since 
service, his assertion is not supported by the record and is 
not deemed credible.  The medical evidence, which shows no 
evidence of complaint, finding, or treatment for hearing 
problems in service and documents the first complaint of 
hearing problems many years after service, far outweighs the 
Veteran's unsupported lay assertion and is afforded more 
probative value.  

The Board further recognizes that the Veteran has repeatedly 
asserted that he suffers from hearing loss and tinnitus as a 
result of active service.  However, as a layperson he is not 
shown to have the requisite medical expertise to render a 
competent medical opinion regarding the severity and cause of 
hearing loss.  Moreover, his account of having experienced 
tinnitus since service, while competent, is not deemed to be 
credible for reasons previously explained.  Thus, his opinion 
lacks sufficient probative value.  

Thus, in summary, the competent and probative evidence shows 
that hearing loss and tinnitus manifested many years after 
discharge and are not otherwise related to active service.  
Consequently, the preponderance of the evidence weighs 
against the award of service connection for either disorder.  
Service connection for hearing loss and tinnitus is denied.  

In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claims in 
this case, and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


